—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about January 7, 1998, enjoining defendant from commencing or continuing any foreclosure actions with respect to mortgaged properties in which judgment debtor Lawrence Kassover holds an interest, unanimously affirmed, with costs.
The record does not support defendant’s contention that the motion court’s determination was predicated either on a mistake of fact or the law of the case. To the contrary, we find that the relief granted was a reasonable disposition designed to preserve the status quo in circumstances where its denial might well have rendered any final judgment ineffectual (see, Walker & Zanger v Zanger, 245 AD2d 144; Board of Mgrs. v Lavy Corp., 233 AD2d 158, 161). We have considered defendant’s other contentions and find them to have been either improperly raised for the first time on appeal or without merit. Concur — Milonas, J. P., Rosenberger, Nardelli, Wallach and Rubin, JJ.